Ellsworth, J.
The object for which the bond in suit was given is perfectly obvious and admits of no question. It was given to secure the then town of East Hartford against any loss to which it might be subjected, by reason of its being the birth-place, and consequently place of settlement, of the illegitimate child mentioned in the bond, and of which the defendant, the principal obligor of the bond, was the father.
The law which makes the town or territory within which an illegitimate child is born, liable for its'support if it becomes a public charge, gives to that portion of the public a right to exact a bond of its putative father, to save the town harmless *506from its support; and from this it would seem to follow that if, by any subsequent action of the legislature, this burthen should be confined to a portion of the town or territory, the bond should in ail good faith be held to belong to that portion, as otherwise it would become, by means of the action of the legislature, utterly unavailable and worthless. The intention of the parties and the intention of the law would thereby be defeated. If such a bond is to be a substantial security to a town, and not a mere nominal one, it must be co-extensive in its application with the territorial limits of the duty which the law imposes, and must be construed and enforced for the exclusive benefit of the town or territory which is obliged to support the child ; and nothing but an extremely narrow and technical view of the bond now before us can avoid such a conclusion in the present case.
The whole territory once constituted the town of East Hartford. It having been since divided into two parts, the parts may, for all practical purposes, be treated as the east and west parts of East Hartford; the east part, for distinction, assuming the name of Manchester, and the west part í-etaining the original name. Now, so far as the public or territorial duty of supporting this pauper ever rested on the whole territory, it of course equally rested on the east part; and, since the relation of a pauper to the town where he has his settlement is a relation to the territory rather than to the town in its corporate capacity, the relation of this pauper was especially to this east part, and that relation, existing before the east part was incorporated as a new town, has remained unchanged.
If we were to insert in the bond the term “ territory of East Hartford ” for that of “ town of East Hartford,” it would read so as to express exactly the intention of the parties and the intention of the law. This we think we are at liberty to do, as we regard the word “ town ” as used in the sense of “ territory.” Suppose a bond had been given to a town to make or maintain a certain bridge and save the town harmless from loss in case of accident, and then the town had been divided, and the bridge had fallen within the new town, (or that which receives a new name,) would not the bond accrue to *507the benefit of the new town ? Can it be that it would become utterly worthless and unavailable ? We can not but think that it would vest in and become available to the new town.
It is claimed by the counsel for the defendant that if the bond really belongs to the town of Manchester, becoming vested in it as being substantially the original obligee under another name, it should have been sued in the name of that town and not in that of East Hartford. Perhaps it might have been with proper averments ; but this we need not decide. It is sufficient if the action can be brought in the name of the ancient territory, which we think can well be done, for the benefit and use of the new town. The defendant can not reasonably complain of this, for in no event is he required to do more than he really undertook to do ; and it will be manifestly unjust if not unconstitutional for him to be allowed to get off Avith any thing less. To me it seems quite absurd, to hold that the pauper was born and acquired a settlement in Manchester, when Manchester as a town did not exist until long after his birth, and at the same time to hold that Manchester is not the toAvn to which and for the benefit of which the bond of the defendant Avas given, when that very settlement by birth Avas the Avhole ground and cause of requiring and giving the bond.
This point of law has been decided in New York in conformity with our views. In the case of The People v. Haddock, 14 Wend., 475, it was held that a bond of recognizance by the father of a bastard child given for the relief of a town, was good though the town charge had been changed into a county charge. The court say, “ The legal consequence of that proceeding probably is that the child remains a pauper, not technically of the town, but of the county; but is this the contingency contemplated ? The obligation imposed by the recognizance was that Finch, the putative father, should pay the weekly allowance as long as the child required that assistance towards its SAipport. Here the child continues chargeable, not indeed technically to the town, but it is not able to support itself, nor has it ceased to be a charge on the public. Is it not an equitable argument at least, to say that, as the law casts *508the child tipon the county, the county should have the benefit of the security which the -town had ? And it is not presuming unreasonably to suppose that this action is brought for the benefit of the county, as the county is now liable for the support of the pauper.” The fact that the action is brought for the benefit of the town of Manchester is distinctly found in the present case, and it must be sufficient, unless upon some technical ground relief can be had only in equity, which we think, as we have already intimated, is not the case. Considering (he strong equity of this case, we confess we are very unwilling, on the ground of mere form, to turn the party in interest over to a court of equity for redress; and upon the merits of the case, we are not willing to uphold the doctrine that Manchester is liable to support the pauper and is not to have the benefit of the bond given for this very purpose.
In the view which we have taken of the case the annexation of a part of the town of East Windsor to Manchester can not affect it, and we advise that judgment be rendered for the plaintiffs to recover the whole amount of expense incurred by the town of Manchester, which is found to be $1,000.
In this opinion the other judges concurred.
Judgment for plaintiffs advised.